Citation Nr: 1315201	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  05-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for myofascial pain of the right shoulder girdle muscles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 200 and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

In a July 2012 decision, the Board remanded the issue of entitlement to an evaluation in excess of 20 percent for myofascial pain of the right shoulder girdle muscles.  This matter is again being remanded.  

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Pursuant to the Board's recent remand, the case was returned, in pertinent part, for the Veteran to be afforded a new VA examination to assess the current level of severity of his right shoulder disability, particularly in light of his contentions of an increase is severity.  In September 2012, the Veteran was afforded this VA examination, which was orthopedic in nature.  

Thereafter, the Veteran submitted private medical evidence, which post-dates the VA examination.  This evidence, which has not been considered by the AOJ, reflects that the Veteran has nerve impairment of the right median nerve.  The Veteran submitted this evidence in conjunction with his current claim for an increase.  He complains of pain, numbness, and tingling down his right shoulder and down his right upper extremity, to his hand.

In light of this new evidence, the Board finds that the Veteran should be afforded a VA neurological examination to determine if his right upper extremity neurological impairment is part and parcel of his right shoulder disability, and the level of severity thereof.  

Since this claim is being remanded, the update medical records from the Dallas VA Medical Center should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record (the claims file or Virtual VA file) copies of all clinical records of the Veteran's treatment at the Dallas VA Medical Center.

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any current right shoulder neurological impairment.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right shoulder neurological impairment , including median nerve impairment, is part and parcel of the Veteran's service-connected myofascial pain of the right shoulder girdle muscles.  If so, the examiner should assess the current level of severity of the nerve impairment, indicating whether it is mild, moderate, or severe.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


